Citation Nr: 1738806	
Decision Date: 09/13/17    Archive Date: 09/22/17

DOCKET NO.  10-41 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Vuong, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1971 to November 1991.  

In a September 2014 decision, the Board of Veterans' Appeals (Board) indicated that the record reasonably raised a TDIU claim and remanded the issue for further development.  This matter comes to the Board on appeal from a January 2017 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In January 2012, the Veteran testified at a VA hearing before a Veterans Law Judge (VLJ).  The VLJ who held that hearing is no longer at the Board.  In a July 2017 letter, the Veteran was informed of his right to have a hearing with another VLJ, but he declined the opportunity. 38 U.S.C.A. § 7107 (c) (West 2015); 38 C.F.R. § 20.707 (2016).  

In April 2015, the Veteran submitted a timely notice of disagreement (NOD) with respect to an earlier April 2015 rating decision which denied service connection for sciatic condition of the left and right lower extremities.  Receipt of the NOD has been acknowledged by the RO.  However, the RO has not yet issued a statement of the case (SOC).  Because receipt of the NOD has been acknowledged by the RO, this situation is distinguishable from Manlincon v. West, 12 Vet. App. 238 (1999).  Thus, the Board will not further address this matter and instead, refers this issue to the Agency of Original Jurisdiction (AOJ) for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

FINDING OF FACT

The Veteran is service connected for degenerative joint disease in bilateral knees (now evaluated as post total arthroplasty), bilateral wrists, and bilateral elbows; impairment of both forearms; tinnitus; residual scars in both elbows; shin splints in both legs; sinusitis; hiatal hernia; and anxiety disorderm currently rated as 90 percent disabled. 

CONCLUSION OF LAW

The criteria for a TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2015); 38 C.F.R. §§ 3.340, 3.341, 4.16(b) (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks a TDIU based on his many service-connected disabilities.  The evidence of record reflects that the Veteran has been unemployed since 2007.  Prior to that time, the Veteran worked for over 18 years as a real estate agent.  The Veteran discontinued this line of work due to physical impairments.  

VA will grant TDIU when the evidence shows that a Veteran is precluded from obtaining or maintaining any gainful employment consistent with his education and occupational experience, by reason of his service-connected disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).  A total rating for compensation purposes may be assigned where the schedular rating is less than total, when it is found that the Veteran is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more service-connected disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 U.S.C.A. § 1155 (West 2015); 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2016).  For the above purposes, disabilities of one or both upper extremities, or of one or both lower extremities, including any applicable bilateral factor; disabilities resulting from common etiology or a single accident; disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric; multiple injuries incurred in action; or multiple disabilities incurred as a prisoner of war are considered as a single ratable disability.  38 C.F.R. § 4.16(a) (2016).  

In separate examinations, the Veteran was noted to have severe occupational impairments due to his service-connected knee disabilities.  Specifically, the examiner indicated that the Veteran had excess fatigability and pain in both elbows limiting the ability to do certain activities such as drive or hold objects for prolonged periods.  In a September 2014 VA treatment record, the Veteran reported that he is unable to stand or walk for more than 5 minutes due to pain, which varies from the upper leg to the lower leg at times. Moreover, in a December 2010 determination, the SSA found the Veteran disabled, effective July 15, 2008.  This disability determination was based on the Veteran's severe combination of impairments including degenerative arthritis with bilateral knee replacement, heel fracture, plantar fasciitis, obesity, and bilateral ulnar neuropathy.  The Board acknowledges the SSA's determination that the Veteran was not employable, in part, due to his service-connected disabilities. 

Given this evidence, and resolving doubt in favor of the Veteran, the Board finds that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.  See 38 U.S.C.A. § 5107 (b) (West 2015); 38 C.F.R. § 3.102 (2016).  Entitlement to a TDIU is therefore granted.


ORDER

Entitlement to a TDIU is granted, subject to the laws and regulations governing the payment of monetary benefits.




____________________________________________
Cheryl L. Mason
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


